        Case 1:18-cv-00335-BLW Document 24 Filed 04/19/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT

             Plaintiff,                           Case No. 1:18-CV-335-BLW

      v.                                          JUDGMENT

USDA APHIS WILDLIFE SERVICES,

             Defendant.


      Finding good cause therefore and based on the Joint Motion to Dismiss

(docket no. 23)

      NOW THEREFORE IT IS HEREBY ORDERED, that the Joint Motion to

Dismiss (docket no. 23) is GRANTED and that this action be dismissed with prejudice

pursuant to the settlement agreement (docket no. 23-1) filed herewith.




                                                DATED: April 19, 2019


                                                _________________________
                                                B. Lynn Winmill
                                                United States District Judge
